DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 21 December 2020 containing amendments to the claims and remarks.
Claims 1-4, 6-9, 21-32 are pending.  Claim 32 is newly added.
The previous rejection of claim 1 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to the claim.  Likewise, the previous rejection of claim 30 under 35 U.S.C. 112 (d) is withdrawn in view of Applicant’s amendment to the claim.
The previous rejection of claims 1-9 and 21-31 under 35 U.S.C. 103 is withdrawn in view of Applicant’s remarks and Examiner’s reconsideration of the record.
New grounds for rejection of claims 1-4, 6-9, and 21-31 are entered under 35 U.S.C. 103.  Likewise, newly added claim 32 is rejected under 35 U.S.C. 103.  The rejections follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 21, 22, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (H. Zhao et al., Coal Based Activated Carbon Nanofibers Prepared by Electrospinning, 2 J. Mater. Chem. A 9338-9344 (2014)) in view of Park (S. H. Park et al., Preparation of Carbonized Fiber Web From Electrospinning of Isoptropic Pitch.
With respect to claims 1-4, 6-9, 21, 22, and 29-31, Zhao discloses a coal treatment process comprising: (a) exposing a material comprising coal to a solvent to form a first mixture (see Zhao, page 9339, left column, second paragraph); (b) isolating a residue from the first mixture (see Zhao, page 9339, left column, second paragraph); (c) adding a precursor or binder (e.g., PAN) to the residue form a second mixture (see Zhao, page 9339, left column, second paragraph); (d) exposing the carbon fiber precursor material to ambient air at a temperature between 280°C (see Zhao, page 9339, right column, first paragraph); (e) electrospinning the second mixture to form a carbon fiber precursor material (see Zhao, page 3, fourth paragraph); (f) heating the carbon fiber precursor material at a temperature between 800°C (see Zhao, page 9339, right column, first paragraph); and (g) forming a carbon fiber material (see Zhao, page 9339, right column, first paragraph). 
Zhao does not explicitly disclose wherein the solvent is an ionic liquid.
However, Zhao discloses wherein the solvent may be a strong acid such as nitric acid and sulfuric acid (see Zhao, page 9339, left column, second paragraph).  Park discloses wherein tetrahydrofuran (THF) may be used as a solvent for the same purpose as Zhao – i.e. to dissolve the carbonaceous precursor material (see Park, page 175, right column, second paragraph).  In this regard, Li discloses that ionic liquids of the type recited in the claims (see Li, Table 1) may be used as a substitute for tetrahydrofuran for the same purpose of extracting a coal residue (see Li, page 617, left column, second paragraph).  The ionic liquid solvents are preferred because they are nontoxic, non-volatile, and easy to recycle (see Li, page 617, left column, second and third paragraphs).

Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the coal treatment process of Zhao as described above because Zhao, Park, and Li are all directed, in part, to processes for the extraction of coal residues.
Claims 22-24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (H. Zhao et al., Coal Based Activated Carbon Nanofibers Prepared by Electrospinning, 2 J. Mater. Chem. A 9338-9344 (2014)) in view of Park (S. H. Park et al., Preparation of Carbonized Fiber Web From Electrospinning of Isoptropic Pitch, 143 Synth. Met. 175-179 (2004)), Li (Y. Li et al., Ionic Liquids to Extract Valuable Components from Direct Coal Liquefaction Residues, 94 Fuel 617-619 (2012)), and Inagaki (M. Inagaki et al., Carbon Nanofibers Prepared via Electrospinning, 24 Adv. Mater. 2547-2566 (2012)).
With respect to claims 22-24 and 32, see discussion supra at paragraph 10.  Inagaki discloses that PVP is a co-precursor along with PAN for the purpose of forming carbon fiber electrospinning solutions (see Inagaki, Table 1).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (H. Zhao et al., Coal Based Activated Carbon Nanofibers Prepared by Electrospinning, 2 J. Mater. Chem. A 9338-9344 (2014)) in view of Park (S. H. Park et al., Preparation of Carbonized Fiber Web From Electrospinning of Isoptropic Pitch, 143 Synth. Met. 175-179 (2004)), Li (Y. Li et al., Ionic Liquids to Extract Valuable Components from Direct Carbon Nanofibers Prepared via Electrospinning, 24 Adv. Mater. 2547-2566 (2012)), and Eda (G. Eda et al., Solvent Effects on Jet Evolution During Electrospinning of Semi-Dilute Polystyrene Solutions, 43 Eur. Polym. J. 1154-1167 (2007)).
With respect to claim 25, see discussion supra at paragraph 12.  Eda discloses wherein n-methyl-2-pyrrolidone may be used as a substitute for THF as a solvent in electrospinning polymer solutions (see Eda, Abstract).

Response to Arguments
All previous rejections under 35 U.S.C. 103 have been withdrawn in view of Applicant’s remarks filed 21 December 2020and Examiner’s reconsideration of the record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Randy Boyer/
Primary Examiner, Art Unit 1771